I think the Solicitor should be allowed to discredit the witness, if she has varied from the relation she now gives. Were he not allowed to do this, a prisoner and his friend might tamper with worthless persons to swear for the prisoner, and secure them from any impeachment of their credibility by procuring them to relate in public a story tending to establish the guilt of the prisoner, and by that means cause them to be summoned by the public officer and introduced for the State, and, when sworn, to depose directly against what they had publicly related. Were not the Solicitor allowed to impeach such evidence, a wide door would be opened for the acquittal of the prisoner by false testimony. The prisoner would have nothing more to do than cause his witnesses to be introduced on the part of the State. They might therefore pass for truth any falsities they might think proper to utter. It is a very easy matter to procure them to be introduced for the State, as the Solicitor-General, not being acquainted with the witnesses, would think it is his duty to summon and introduce all such persons as he was informed could swear anything against the prisoner.